This is common law certiorari.
The petitioner was an unendorsed candidate at the September 12, 1978 primary election for the Republican Party’s nomination as its candidate for office of Representative in the state’s Fifty-second Representative District. The petitioner’s opponent at the election was Matthew A. Puchalski. The records certified to us indicate that 522 ballots were cast at the primary, with petitioner losing to the endorsed candidate, Puchalski, by 70 votes.
Newspaper advertisements which were circulated within the district shortly before the primary election identified Puchalski as the endorsed candidate. However, everyone *1012agrees that the primary ballot prepared by the Secretary of State was in error because in actuality there was no endorsed candidate for the office in question because the Representative District Committee could not muster a quorum to conduct business. At oral argument counsel for Puchalski conceded that the candidate who receives the party endorsement has a ready-made advantage over any primary adversaries.
Natale L. Urso, Thomas J. Liguori, Jr., for petitioner. J. Peter Doherty, Special Assistant Attorney General, Goldman, Biafore i? Hines, Dennis H. Esposito, for respondents.
It is our belief that a new primary election must be held. Since time is of the essence, we shall at some later date file an opinion detailing the reasons for this conclusion.
The petition for certiorari is granted, the decision of the respondent board is quashed, and the Board of Elections is permanently enjoined from certifying Mr. Puchalski as the winner of the Fifty-second Representative District Republican primary. The ballot prepared for the November 7, 1978 General Election within the Fifty-second District shall list no candidats for the office of state Representative. All interested parties shall confer with the Secretary of State, the State Board of Elections, and the Boards of Canvassers in the towns of Charlestown, Hopkinton, and Richmond1 so that a primary election and a special election for Representative in the Fifty-second District can be held as expeditiously as circumstances will permit. For the purposes of the new elections, we shall rule that anyone eligible to vote on the date specified for the primary election and the special election may cast a ballot.

 The Fifty-second Representative District consists of all of Richmond, all of Hopkinton, and a portion of Charlestown.